Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (hereinafter Jeong)(US 2017/0164310)  in view of Pelletier (US 2018/0332605) 
Regarding claim 1, Jeong teaches an apparatus for a user equipment (UE), the apparatus comprising: a memory interface to send or receive, to or from a memory device, a value selected from a first timing advance (TA) command to adjust a current uplink transmission timing of the UE or a second TA command to adjust the current uplink transmission timing of the UE(abstract); and
 a baseband processor to: decode a first subframe corresponding to a first downlink transmission from a first serving cell to obtain the first TA command(P[0095], receives a first adjustment message from the first base station);
 determine, based on a first transmission time corresponding to the first serving cell, a first TA adjustment delay to apply the first TA command at a first subframe boundary after the first subframe(Fig 10; Receiving TA adjust ment message from first Base station); 

 determine, based on a second transmission time corresponding to the second serving cell, a second TA adjustment delay to apply to the second TA command at a second subframe boundary after the second subframe(Figure 10; receiving TA adjustment message from second Base station and terminal sets TA value from that);
select, based at least in part on the first TA adjustment delay and the second TA adjustment delay, the value from either the first TA command or the second TA command; and adjust, based on the value selected from either the first TA command or the second TA command, the current uplink transmission timing of the UE(P[0098], terminal sets the TA value for the second base station based on the TA adjustment message).  
Jeong did not teach specifically first transmission time interval (TTI) length , second transmission time interval length and the second TTI length is different than the first TTI length. However, Peeltier teaches in an analogous art first transmission time interval (TTI) length , second transmission time interval length and the second TTI length is different than the first TTI length(P[0002], first TTI length; second TTI length; shortened TTI length). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use first transmission time interval (TTI) length , second transmission time interval length and the second TTI length is different than the first TTI length in order to have efficient time adjustment delay for a heterogeneous system.

Regarding claim 3, Pelletier teaches the apparatus of claim 2, wherein the baseband processor is configured for dual connectivity(P[0120], dual connectivity).  
Regarding claim 4, Pelletier teaches the apparatus of claim 2, wherein the baseband processor is configured for carrier aggregation, and wherein the first serving cell comprises a primary cell (PCell) and the second serving cell comprises a secondary cell (P[0005], CA; Pcell, Scell).  
Regarding claim 5, Pelletier teaches the apparatus of claim 4, wherein the baseband processor is configured to select the value from the first TA command corresponding to the Pcell(time shift relative to Pcell timing).  
Regarding claim 6, Pelletier teaches the apparatus of claim 4, wherein the baseband processor is configured to select the value from the second TA command corresponding to the Scell(P[0005], timing reference for an Scell with additional offset).  
Regarding claim 7, Pelletier teaches the apparatus of claim 1, wherein the first subframe corresponds the first TTI length, wherein the first subframe comprises two slots, and wherein the second TTI length is a short TTI (sTTI) length corresponding to a slot or subslot of the second subframe (P[0002]. One or more of a PCell or an SCell may be configured with either the legacy or shortened TTI length (e.g., a shorter duration TTI)).  
claim 1, wherein the first TA adjustment delay is equal to the second TA adjustment delay(P[0098], TTI duration may be fixed; P[0100], cells of the same timing advance group)).  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (hereinafter Jeong)(US 2017/0164310)  in view of Pelletier (US 2018/0332605) and Wang et al. (hereinafter Wang)(US 2013/0039231).
Regarding claim 9, the combinations of Jeong and Pelletier teaches all the particulars of the clima except wherein the first TA adjustment delay and the second TA adjustment delay are both selected to be equal to n+5 TTI, wherein n corresponds to the respective subframe, slot, or subslot where the first TA command or the second TA command is received.  
 However, Wang teaches in an analogous art wherein the first TA adjustment delay and the second TA adjustment delay are both selected to be equal to n+5 TTI, wherein n corresponds to the respective subframe, slot, or subslot where the first TA command or the second TA command is received(P[0069], delayed until the subframe n+5 which is the uplink subframe after the subframe n). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein the first TA adjustment delay and the second TA adjustment delay are both selected to be equal to n+5 TTI, wherein n corresponds to the respective subframe, slot, or subslot where the first TA command or the second TA command is received in order to have efficient adjustment delay solution.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (hereinafter Jeong)(US 2017/0164310)  in view of Pelletier (US 2018/0332605) and Siomina (US 2020/0029291).
claim 10, the combinations of Jeong and Pelletier teaches all the particulars of the clima except wherein the first TTI length corresponds to a first predetermined TA adjustment delay, wherein the second TTI length corresponds to a second predetermined TA adjustment delay, and wherein the first TA adjustment delay and the second TA adjustment delay are selected to both be equal to a maximum value of the first predetermined TA adjustment delay and the second predetermined TA adjustment delay. However, Siomina teaches in an analogous art wherein the first TTI length corresponds to a first predetermined TA adjustment delay, wherein the second TTI length corresponds to a second predetermined TA adjustment delay, and wherein the first TA adjustment delay and the second TA adjustment delay are selected to both be equal to a maximum value of the first predetermined TA adjustment delay and the second predetermined TA adjustment delay (P[0091]). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein the first TTI length corresponds to a first predetermined TA adjustment delay, wherein the second TTI length corresponds to a second predetermined TA adjustment delay, and wherein the first TA adjustment delay and the second TA adjustment delay are selected to both be equal to a maximum value of the first predetermined TA adjustment delay and the second predetermined TA adjustment delay in order to have quick adjustment delay solution.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (hereinafter Jeong)(US 2017/0164310)  in view of Pelletier (US 2018/0332605) and Kim et al. (hereinafter Kim)(EP 2775639).
claim 11, the combinations of Jeong and Pelletier teaches all the particulars of the clima except wherein the first TA adjustment delay and the second TA adjustment delay are both selected to be equal to n+5 TTI, wherein n corresponds to the respective subframe, slot, or subslot where the first TA command or the second TA command is received.  
 However, Kim teaches in an analogous art wherein: if the first subframe boundary occurs in time before the second subframe boundary, the baseband processor selects the value from the first TA command; and if the second subframe boundary occurs in time before the first subframe boundary, the baseband processor selects the value from the second TA command (abstract, a first timing advance (TA) group, or an SRS in a second TA group in the same subframe, is to be transmitted when the transmission timing of the PUCCH or the PUSCH in a cell of the first TA group and the transmission timing of the SRS in a cell of the second TA group overlap each other in the same subframe). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein: if the first subframe boundary occurs in time before the second subframe boundary, the baseband processor selects the value from the first TA command; and if the second subframe boundary occurs in time before the first subframe boundary, the baseband processor selects the value from the second TA command in order to have efficient adjustment delay solution.
Claims 12-14, 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siomina (US 2020/0029291)  in view of Lee (US 2020/0322901).
Regarding claim 12, Siomina teaches a non-transitory computer-readable storage medium having computer-readable instructions stored thereon, the computer-readable instructions to, when executed, instruct a processor of a user equipment (UE) to: identify a 
Siomina did not teach specifically plurality of transmission time intervals. However,Lee teaches in an analogous art plurality of transmission time intervals(abstract, length of second TTI is different from first TTI length; P[0041], transmits in one of the the at least one first scheduled time iinterval to the network). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use plurality of transmission time intervals for additiona flexibility and wider applicability.
Regarding claim 13, Lee teaches the non-transitory computer-readable medium of claim 12, wherein one or more serving cells of the different serving cells have different transmission time intervals(abstract, length of second TTI is different from first TTI length; P[0041], transmits in one of the the at least one first scheduled time iinterval to the network).  
Regarding claim 14, Lee teaches the non-transitory computer-readable medium of claim 13, wherein two or more of the different transmission time intervals correspond to different predetermined TA adjustment delays(P[0041], transmits in one of the the at least one first scheduled time iinterval to the network; first and second scheduled time intervals).
claim 18, Siomina teaches the non-transitory computer-readable medium of claim 12, wherein the plurality of signals are received using carrier aggregation (CA)(P[0010, 0091], carrier aggregation capable UEs).  
Regarding claim 19, Siomina teaches 19. (Currently Amended) The non-transitory computer-readable medium of claim 12, wherein the plurality of signals are received using dual connectivity (DC)(P[0010], dual connectivity UE; deriving the timing for the psTAG).  
 Regarding claim 20, Siomina teaches a user equipment (UE), comprising: means for identifying a plurality of received signals from different serving cells; means for processing the plurality of received signals; 5 101996960.1 0057437-14900Appl. No.: Preliminary Amendment dated May 21, 2019means for identifying, based on the processed plurality of received signals, time advance (TA) adjustment delays respectively for a plurality of transmission from the different serving cells; and means for determining a TA adjustment delay for the UE(abstract).
Siomina did not teach specifically plurality of transmission time intervals. However,Lee teaches in an analogous art plurality of transmission time intervals(abstract, length of second TTI is different from first TTI length; P[0041], transmits in one of the the at least one first scheduled time iinterval to the network). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use plurality of transmission time intervals for additiona flexibility and wider applicability. Regarding claim 17, Siomina teaches the non-transitory computer-readable medium of claim 12, wherein the selected TA adjustment delay for the UE is a maximum value of the respective TA adjustment delays from the different serving cells(P[0070], maximum allowed adjustment).  
claim 21, Lee teaches the UE of claim 20, wherein one or more serving cells of the different serving cells have different transmission time intervals(abstract, length of second TTI is different from first TTI length; P[0041], transmits in one of the the at least one first scheduled time iinterval to the network).  
Regarding claim 22, Lee teaches the UE of claim 21, wherein two or more of the different transmission time intervals correspond to different predetermined TA adjustment delays(P[0041], transmits in one of the the at least one first scheduled time iinterval to the network; first and second scheduled time intervals).
 	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siomina (US 2020/0029291)  in view of Lee (US 2020/0322901) and Takeda et al. (hereinafter Takeda)(US 2019/0229878).
Regarding claim 15, SIomina in view of Lee teaches the  non-transitory computer-readable medium of claim 14, wherein a first transmission time interval (TTI) corresponds to a subframe comprising fourteen orthogonal frequency division multiplexing (OFDM) symbols (OS), and wherein a second TTI corresponds to a slot comprising 70S or to a subslot comprising 20S.  However, Takeda teaches in an analogous art wherein a first transmission time interval (TTI) corresponds to a subframe comprising fourteen orthogonal frequency division multiplexing (OFDM) symbols (OS), and wherein a second TTI corresponds to a slot comprising 70S or to a subslot comprising 20S(P[0046]). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have a first transmission time interval (TTI) corresponds to a subframe comprising fourteen orthogonal frequency division multiplexing (OFDM) symbols (OS), and wherein a second TTI corresponds to a slot comprising  in order to provide a user terminal whereby appropriate communication can be carried out even when shortened TTIs are used.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siomina (US 2020/0029291)  in view of Lee (US 2020/0322901) and Sun et al. (hereinafter Sun)(US 2019/0238275).
Regarding claim 16, SIomina in view of Lee teaches the  non-transitory computer-readable medium wherein the selected TA adjustment delay comprises five TTIs relative to the subframe, slot, or subslot in which a TA command is received.  However, Sun teaches in an analogous art wherein the selected TA adjustment delay comprises five TTIs relative to the subframe, slot, or subslot in which a TA command is received (P[0091]). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein the selected TA adjustment delay comprises five TTIs relative to the subframe, slot, or subslot in which a TA command is received in order to provide a user terminal whereby appropriate communication can be carried out even when shortened TTIs are used for optimum solution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUTHUSWAMY G MANOHARAN/             Primary Examiner, Art Unit 2647